DETAILED ACTION
	Claims 1-22 are pending in this office action.

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
For 101 rejection, Applicant argued that claims 1 and 12, like the claims found patent eligible under Enfish by the Federal Circuit, improve database system performance. Claims 1 and 12 may reduce query compilation time, for example. (see paragraph 0054, specification) Improved database system performance is evidence of subject matter eligibility. Thus, "The first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database)." (Enfish) "Our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times." (Enfish) Thus improved search performance is, per se, eligible subject matter.  
Because claims 1 and 12 improve database system performance, claims 1 and 12 are patent eligible under § 101. 
Examiner respectfully disagrees.
The reduce query compilation time does not disclose in the claims.
In addition, claims 1, 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed below with respect to integration of the abstract idea into a practical application, the additional elements of (“wherein the graph pattern query is issued against a heterogenous graph having either vertices or edges stored in a plurality of tables” that just indicates data against graph; “wherein each of the pattern specializations is a mapping of each variable in the query pattern to a respective table of the plurality of tables” that just indicates type of data; “wherein the main SQL query includes a UNION ALL condition between the individual SQL query blocks” that just defines query data) which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. Also, the additional limitation “wherein at least two tables of the plurality of tables each store either vertices of the graph or edges of the graph” that is, the limitation represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp).  The claims are not patent eligible.
In particularly:
Claims 1, 12, similarly recite generating a main SQL query from a graph pattern query that includes a query pattern, wherein the graph pattern query is issued against a heterogenous graph having either vertices or edges stored in a plurality of tables, wherein at least two tables of the plurality of tables each store either vertices of the graph or edges of the graph, wherein generating the main SQL query comprises: generating pattern specializations for the graph pattern query, wherein each of the pattern specializations is a mapping of each variable in the query pattern to a respective table of the plurality of tables; generating individual SQL query blocks for the pattern specializations; wherein the main SQL query includes a UNION ALL condition between the individual SQL query blocks; a database system executing the main SQL query, wherein executing the main SQL query generates a result for the graph pattern query.
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
Claim 1, 12 recite abstract limitations:   “generating a main SQL query from a graph pattern query that includes a query pattern, wherein generating the main SQL query comprises: generating pattern specializations for the graph pattern query, generating individual SQL query blocks for the pattern specializations; a database system executing the main SQL query, wherein executing the main SQL query generates a result for the graph pattern query” as drafted, is system process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “generating and generating” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - one or more sequences of program instructions and one or more computing devices to perform operations including generating and generating steps that are well understood routine and conventional activities. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The additional limitation “wherein at least two tables of the plurality of tables each store either vertices of the graph or edges of the graph” that is, the limitation represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (“wherein the graph pattern query is issued against a heterogenous graph having either vertices or edges stored in a plurality of tables” that just indicates data against graph; “wherein each of the pattern specializations is a mapping of each variable in the query pattern to a respective table of the plurality of tables” that just indicates type of data; “wherein the main SQL query includes a UNION ALL condition between the individual SQL query blocks” that just defines query data) which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. Also, the additional limitation “wherein at least two tables of the plurality of tables each store either vertices of the graph or edges of the graph” that is, the limitation represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp).  The claims are not patent eligible.
Dependent claims 2-5, 7-11, 13-16, 18-22 of claims include all the limitations of claims 1, 12. Therefore, claims 2-5, 7-11, 13-16, 18-22 recite the same abstract idea of identifying and generating practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Dependent claims 2-5, 7-11, 13-16, 18-22 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 12.
As discussed above the 101 rejection for claims are still maintained in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 12, similarly recite generating a main SQL query from a graph pattern query that includes a query pattern, wherein the graph pattern query is issued against a heterogenous graph having either vertices or edges stored in a plurality of tables, wherein at least two tables of the plurality of tables each store either vertices of the graph or edges of the graph, wherein generating the main SQL query comprises: generating pattern specializations for the graph pattern query, wherein each of the pattern specializations is a mapping of each variable in the query pattern to a respective table of the plurality of tables; generating individual SQL query blocks for the pattern specializations; wherein the main SQL query includes a UNION ALL condition between the individual SQL query blocks; a database system executing the main SQL query, wherein executing the main SQL query generates a result for the graph pattern query.
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
Claim 1, 12 recite abstract limitations:   “generating a main SQL query from a graph pattern query that includes a query pattern, wherein generating the main SQL query comprises: generating pattern specializations for the graph pattern query, generating individual SQL query blocks for the pattern specializations; a database system executing the main SQL query, wherein executing the main SQL query generates a result for the graph pattern query” as drafted, is system process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “generating and generating” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - one or more sequences of program instructions and one or more computing devices to perform operations including generating and generating steps that are well understood routine and conventional activities. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The additional limitation “wherein at least two tables of the plurality of tables each store either vertices of the graph or edges of the graph” that is, the limitation represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (“wherein the graph pattern query is issued against a heterogenous graph having either vertices or edges stored in a plurality of tables” that just indicates data against graph; “wherein each of the pattern specializations is a mapping of each variable in the query pattern to a respective table of the plurality of tables” that just indicates type of data; “wherein the main SQL query includes a UNION ALL condition between the individual SQL query blocks” that just defines query data) which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. Also, the additional limitation “wherein at least two tables of the plurality of tables each store either vertices of the graph or edges of the graph” that is, the limitation represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp).  The claims are not patent eligible.
Dependent claims 2-5, 7-11, 13-16, 18-22 of claims include all the limitations of claims 1, 12. Therefore, claims 2-5, 7-11, 13-16, 18-22 recite the same abstract idea of identifying and generating practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Dependent claims 2-5, 7-11, 13-16, 18-22 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 12.
In particularly:
Claims 2, 13, similarly recite limitation “wherein the graph is defined by a database dictionary of the database system” that just defines the graph. This additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Claims 3, 14, similarly recite limitation “wherein generating pattern specializations for the graph pattern query comprises: identifying variables in the query pattern; generating a graph representation of the graph pattern query, wherein the graph representation is a collection of data structures representing the query pattern; generating a first mapping of each of the variables in the graph pattern query to a label, based on the graph representation; -52-Docket No. 50277-5686 (ORA210029-US-NPR) generating a second mapping of each variable in the graph pattern query to a set of one or more tables of the plurality of tables, based on a label associated with a respective variable in the first mapping” as drafted, is system process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “identifying and generating” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
Claims 4, 15 similarly recite limitation “wherein the graph representation includes nodes and links representing the variables, wherein each of the nodes and links is associated with a label constraint from the graph pattern query” that just define representation of data.  This additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Claims 5, 16, similarly recite limitation “wherein each of the pattern specializations is generated based on the second mapping and a definition of the graph” that just indicates that specifications are created based on mapping. This additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Claims 7, 18, similarly recite limitation wherein the graph pattern query includes at least one anonymous variable in the query pattern that just define type of query. This additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Claims 8, 19, similarly recite limitation, further comprising “prior to generating the main SQL query, generating a unique variable name for each anonymous variable in the graph pattern query” as drafted, is system process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “generating and generating” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
Claims 9, 20 similarly recite limitation, wherein the graph pattern query includes a variable occurring multiple times in the query pattern that just specify type of query. This additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Claims 10, 21 similarly recite limitation, wherein obtaining pattern specializations for the graph pattern query comprises, for each of the pattern specializations, using the same table from the plurality of tables for each occurrence of the variable in the query pattern that just specify type of each specification” as drafted, is system process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “generating and using” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
Claims 11, 22 similarly recite limitation “wherein the main SQL query is generated when an issuer of the graph pattern query has SELECT privileges for the graph and compiled into an executable query plan using privileges of an owner of the graph” that just indicates query is generated based on another query using permissions of an owner of a graph. This additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claims 2-5, 7-11, 13-16, 18-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp).  The claims are not patent eligible.

Allowable Subject Matter
Claims 3-5, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if they overcome 101 rejection.  Claims 6, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169